Andrews, Judge.
We granted the application of the Baldwin County Hospital Authority for interlocutory review of the trial court’s order allowing discovery from it in a lawsuit filed by a physician denied hospital privileges.
Dr. Wright sued for defamation and also alleged that the Hospital proceedings violated due process based in part on hearsay information.
Since this was an action by a physician denied privileges by a peer review committee contending that false information motivated by malice was the basis of the denial, the trial court concluded that a violation of the peer review statute had been alleged and the privilege did not apply.
This court’s analysis reflected in our opinion in Emory Univ. v. Houston, 185 Ga. App. 289 (364 SE2d 70) (1987) recognized differences in the medical review statute, OCGA § 31-7-140 et seq. and the peer review statute, OCGA § 31-7-130 et seq. As to the privilege from discovery, however, the Supreme Court has held that both proceedings are absolutely privileged. Emory Clinic v. Houston, 258 Ga. 434, 435 (369 SE2d 913) (1988).
Therefore, the order granting discovery was in error.

Judgment reversed.


Sognier, C. J., and McMurray, P. J., concur.

Cedric T. Leslie, for appellee.